Title: From Walter Hellen to John Quincy Adams, 22 March 1810
From: Hellen, Walter
To: Adams, John Quincy



CopyMy dear Sir
Washington 22 March 1810

I am interested in the Cargo of the Brig Presage Capt Wm. Lawson, who is bound to Potterburgh, in order to seek a Market, which may probably be in some of the baltic Ports—possibly St Petersburgh, wither to dispose of the outward cargo, or to procure a return one or both, shou’d he therefore visit your Post, in either case, I beg you will do me the favor to afford him your kind protection. The Supercargo (Mr. John Kettell) is a very young man, & an entire stranger to me, I have directed him to call upon you, immediately on his arrival, & to lay before you all the letters he has for St Petersburgh, to follow your kind directions & advice in every instance as it relates to my Interest & which I flatter myself you will have the goodness to give him—He will have to employ some Merchant, or Broker, to aid him in the transaction of his business, you will please observe he does not get into improper hands. You will also oblige me, by suggesting to him such Articles as may be best adapted to our Markets. Your good Lady & Kitty I make no doubt can easily recommend many articles, that will command the admiration & consequently the Purses of the fair ones of our district,—Should Mr Kettell dispose of his outward Cargo before he gets to St Petersburgh & proceed up for a return one, he will I presume, have to negociate his Bills, in which case, please advize him the most advantageous mode of proceeding—We are all so totally unacquainted with the Russian Trade that we know not what to send or what to order in return—I shall therefore thank you very kindly for you Ideas on this subject that I may be better informed in case of a future expedition
Mr: Adams & Kitty will both recieve Letters, from the Family which will give them the occurrences of the district—Mr Kettell has some Dispatches from the Secretary of State & I send some of the Latest Papers, to which I must think you for the news. We all unite in the most sincere affection & I am Dear Sir / Yours Faithfully
Walter Hellen